DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23 and 25, drawn to a method of assembling a fastener structure, classified in class 29, subclass 428 or Y10T29/49826;
II.	Claims 2-4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24 and 26, drawn to another method of assembling a fastener structure, classified in class 29, subclass 831 or Y10T29/49128.

Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability such as moving the fastener structure to a preset height. The subcombination, Invention II, has separate utility such as pressing the fastener structure to the plate body.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

If applicants elect the invention of Group I, a further Restriction is required:
Species I-A: 	an embodiment with a distinct limitation of a matching device, Claims 5 & 7; 
Species I-B: 	an embodiment with a distinct limitation of a stock accommodating space, Claim 9; 
Species I-C: 	an embodiment with a distinct limitation of an expansion joint, Claim 11;

Species I-E: 	an embodiment with a distinct limitation of a locking joint, Claim 15;
Species I-F: 	an embodiment with a distinct limitation of solderable portion, Claims 17 & 25;
Species I-G: 	an embodiment with a distinct limitation of anti-rotation portion, Claim 19.

If applicants elect the invention of Group II, a further Restriction is required:
Species II-A: 	an embodiment with a distinct limitation of loosening the fastener structure, Claims 3 & 4; 
Species II-B: 	an embodiment with a distinct limitation of a matching device, Claims 6 & 8; 
Species II-C: 	an embodiment with a distinct limitation of a stock accommodating space, Claim 10; 
Species II-D: 	an embodiment with a distinct limitation of an expansion joint, Claim 12;
Species II-E: 	an embodiment with a distinct limitation of a fastening portion, Claims 14, 22 & 24;
Species II-F: 	an embodiment with a distinct limitation of a locking joint, Claim 16;

Species II-H: 	an embodiment with a distinct limitation of anti-rotation portion, Claim 20.

This application contains claims directed to the following patentably distinct species: I-A to I-G and II-A to II-H. The species are distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic only for Invention I and claim 2 is generic only for Invention II.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim in each group (I or II), applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention or species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 28, 2022